Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The objection of claim 20 is withdrawn.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 9 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jovanovich et al (US Patent No. 7,244,961 B2 published 07/17/2007; hereinafter Jovanovich). 
Regarding claim 1, Jovanovich teaches a method comprising: 
(a) moving an aliquot of first reagent fluid into a fluidic device (in position 1 … matrix is introduced into the anode port 164 of third chip 160 thereby filling the separation and injector regions – Fig. 1); 
(b) moving a volume of fluid buffer (sample) into the fluidic device (sample and reactants are added to the sample inlet port 102 of first chip 100 thereby filling reaction chamber 132 of second chip 130 – column 6 lines 52-54); 
(c) moving at least a portion of the volume of fluid buffer moved in step (b) into a first fluid buffer reservoir (sample and reactants are added to the sample inlet port 102 of first chip 100 – column 6 lines 52-54); 
(d) Although Jovanovich does not explicitly teach moving an aliquot of second reagent fluid (reactants) into the fluidic device, it would have been obvious to one of ordinary skill in the art that the system is filled in the order of first sample, then reactants in order to carry out reactions in the reaction chamber 132 (Fig. 1). Furthermore, the samples and reactants will flow into the reaction chamber 132 in the same order as the filling order (Fig. 1 and column 6 lines 52-54). 

(f) moving at least a portion of the volume of fluid buffer moved in step (e) into a second fluid buffer reservoir (reaction products can be moved into the third chip 160/chip C for injection and separation - column 6 lines 58-61).
Regarding claim 2, Jovanovich (Fig. 2) teaches another embodiment of the method of claim 1 further comprising: 
(g) after step f, moving an aliquot of the first reagent fluid (matrix) into the fluidic device (in position 1 … matrix is introduced into the anode port 164 of third chip 160 thereby filling the separation and injector regions – Fig. 1, column 6 lines 52-54, and column 7 lines 6-7); 
(h) moving a volume of fluid buffer (reactants) into the fluidic device, wherein at least a portion of the volume of fluid buffer moved in step (h) is moved from the first fluid buffer reservoir (sample inlet port 102) (thereby filling reaction chamber 332 of second chip 130 – column 6 lines 52-54 and column 7 lines 6-7): 
(i) Although Jovanovich does not explicitly teach moving an aliquot of the second reagent fluid into the fluidic device, it would have been obvious to one of ordinary skill in the art that the system is filled in the order of sample, then reactants in order to carry out reactions in the reaction chamber 132 (Fig. 2, column 6 lines 52-54, and column 7 lines 6-7) and 
(j) moving a volume of fluid buffer into the fluidic device (contents of the reaction chamber are moved into the cleanup channel – Fig. 1, column 6 lines 52-54, column 7 lines 6-7), wherein at least a portion of the volume of fluid buffer moved in step (j) is moved from the second fluid buffer reservoir (contents of the reaction chamber are moved into the cleanup channel … desired reaction products are then released from the capture media and moved back into the reaction chamber 332 and the cleanup 
Regarding claim 3, Jovanovich teaches the method of claim 2, further comprising: 
(k) Although Jovanovich does not teach after step (h) and before step (i), moving at least a portion of the volume moved in step (h) back into the first fluid buffer reservoir, it would be obvious to one of ordinary skill in the art to move the reactants back and forth to ensure proper mixing, and is well known in the art. 
(l) after step (j), moving at least a portion of the volume moved in step (j) back into the second fluid buffer reservoir (contents of the reaction chamber are moved into the cleanup channel … desired reaction products are then released from the capture media and moved back into the reaction chamber 332 and the cleanup channel is on chip C – Fig. 3 and column 7 lines 26-30).
Regarding claim 4, Jovanovich teaches the method of claim 1, wherein step (b) comprises moving a volume of fluid buffer (sample) from the first fluid buffer reservoir (sample inlet) into the fluidic device (sample and reactants are added to the sample inlet port 102 of first chip 100 thereby filling reaction chamber 132 of second chip 130 – column 6 lines 52-54), and 
Although Jovanovich does not explicitly teach thereafter, moving a volume of fluid buffer from a common fluid buffer reservoir, Jovanovich teaches reagents in a sample preparation chamber 60 (column 9 lines 24-25) is moved into the fluidic device. It would have been obvious to one of ordinary skill in the art to add more reagents to the reactant chamber to obtain more product.
Although Jovanovich does not teach wherein step (e) comprises moving a volume of fluid buffer from the second fluid buffer reservoir (reaction chamber 132 – Fig. 1) into the fluidic device, it would be obvious to one of ordinary skill in the art to move the reactants and sample between the sample inlet 102 and reaction chamber 132 to properly mix the solutions to improve yields and speed up reactions in the reaction chamber 132.

 Regarding claim 5, Jovanovich teaches the method of claim 4, 
Although Jovanovich does not teach wherein step (b), the volume of fluid buffer moved from the first fluid buffer reservoir is substantially equal to the volume of fluid buffer moved from the common fluid buffer reservoir, it would have been obvious to one of ordinary skill in the art to move equal amount of reagents from the inlet port and chamber 50 to gain the desired concentration of reaction products to be processed for injection and separation (column 6 lines 58-61).
Regarding claim 6, Jovanovich teaches the method of claim 1, wherein step (b) comprises moving a volume of fluid buffer from the first fluid buffer reservoir (inlet port 102) into the fluidic device (sample and reactants are added to the sample inlet port 102 and into the system - column 6 lines 52-54); and 
Although Jovanovich does not teach wherein step (e) comprises moving a volume of fluid buffer from the second fluid buffer reservoir into the fluidic device, it would be obvious to one of ordinary skill in the art to move the reactants and sample between the sample inlet 102 and reaction chamber 132 to well mix the solutions to gain better reactions in the reaction chamber 132.
Regarding claim 9
Regarding claim 18, Jovanovich teaches  a computer readable medium encoded with computer-executable instructions that (modular approach of the present invention also permits flexible, decision-based software-controlled sample processing – column 3 lines 66-67) (“software-controlled sample processing” inherently discloses a computer readable medium, because the software must be stored on computer readable medium to operate), when executed by a computer controller of an automated system, causes the system to execute the following system processes (apparatus of the present invention will be supported by a hardware system with software control – column 22 lines 49-50)(It would be obvious to one of ordinary skill that “the hardware system with software control” is used to run “the software-controlled sample processing” to automate the reactions on the chips): 
(a) move an aliquot of first reagent fluid into a fluidic device (in position 1 … matrix is introduced into the anode port 164 of third chip 160 thereby filling the separation and injector regions – Fig. 1); 
(b) after process (a), move a volume of fluid buffer (sample) into the fluidic device (sample and reactants are added to the sample inlet port 102 of first chip 100 thereby filling reaction chamber 132 of second chip 130 – column 6 lines 52-54); 
(c) after process (b), move at least a portion of the volume of fluid buffer (sample) moved in process (b) into a first fluid buffer reservoir (sample and reactants are added to the sample inlet port 102 of first chip 100 – column 6 lines 52-54); 
(d) Although Jovanovich does not explicitly teach after process (c), move an aliquot of second reagent fluid (reactants) into the fluidic device, it would have been obvious to one of ordinary skill in the art that the system is filled in the order of first sample, then reactants in order to carry out reactions in the reaction chamber 132 (Fig. 1). Furthermore, the samples and reactants will flow into the reaction chamber 132 in the same order as the filling order (Fig. 1 and column 6 lines 52-54): 
(e) Although Jovanovich does not explicitly teach after process (d), move a volume of fluid buffer (sample)  into the fluidic device, Jovanovich teaches that sample and reactants are added to the sample 
(f) after process (e), move at least a portion of the volume of fluid buffer moved in process (e) into a second fluid buffer reservoir (reaction chamber 132) (sample and reactants are added to the sample inlet port 102 of first chip 100 thereby filling reaction chamber 132 of second chip 130  – Fig. 1 and column 6 lines 52-54).
Regarding claim 19, Jovanovich teaches the computer readable medium of claim 18, wherein the system processes further comprises: 
(g) after process (f). move an aliquot of the first reagent fluid (matrix)  into the fluidic device  (in position 1 … matrix is introduced into the anode port 164 of third chip 160 thereby filling the separation and injector regions – Fig. 1, column 6 lines 52-54, and column 7 lines 6-7); 
(h) after process (g), move a volume of fluid buffer into the fluidic device, wherein at least a portion of the volume of fluid buffer (sample) moved in process (h) is moved from the first fluid buffer reservoir (sample inlet port 102) (thereby filling reaction chamber 332 of second chip 130 – column 6 lines 52-54 and column 7 lines 6-7): 
(i) Although Jovanovich does not explicitly teach after process (h), move an aliquot of the second reagent fluid into the fluidic device, it would have been obvious to one of ordinary skill in the art that the system is filled in the order of sample, then reactants in order to carry out reactions in the reaction chamber 132 (Fig. 2, column 6 lines 52-54, and column 7 lines 6-7); and 
(j) after process (i), move a volume of fluid buffer into the fluidic device (contents of the reaction chamber are moved into the cleanup channel – Fig. 1, column 6 lines 52-54, column 7 lines 6-7), wherein at least a portion of the volume of fluid buffer moved in process (j) is moved from the second fluid buffer reservoir (contents of the reaction chamber are moved into the cleanup channel … desired 
Regarding claim 20, Jovanovich teaches the computer readable medium of claim 18, wherein process (b) comprises move a volume of fluid buffer (sample) from the first fluid buffer reservoir (sample inlet port 102) into the fluidic device (sample and reactants are added to the sample inlet port 102 of first chip 100 thereby filling reaction chamber 132 of second chip 130 – column 6 lines 52-54), and 
Although Jovanovich does not explicitly teach thereafter, moving a volume of fluid buffer from a common fluid buffer reservoir into the fluidic device, Jovanovich teaches reagents in a sample preparation chamber 60 (column 9 lines 24-25) is moved into the fluidic device. It would have been obvious to one of ordinary skill in the art to add more reagents to the reactant chamber to obtain more product; and 
Although Jovanovich does not explicitly teach wherein process (e) comprises moving a volume of fluid buffer from the second fluid buffer reservoir (reaction chamber 132) into the fluidic device, it would be obvious to one of ordinary skill in the art to move the reactants and sample between the sample inlet 102 and reaction chamber 132 to properly mix the solutions to improve yields and speed up reactions in the reaction chamber 132; and 
Although Jovanovich does not explicitly teach thereafter, moving a volume of fluid buffer from the common fluid buffer reservoir into the fluidic device, Jovanovich teaches a sample preparation chamber 60 to feed reactants for desired reactants (column 9 lines 24-28 and Fig. 11-13). It would be obvious to one of ordinary skills to feed more reactants to the device in step (e) to gain more of the desired reaction products.
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Jovanovich as applied to claim 1 and 2 above in view of Van Atta et al (US20140377759A1 published 12/25/2014; hereinafter Van Atta).
Regarding claim 7, Jovanovich teaches the method of claim 1, wherein fluid buffer (sample) is moved to the first fluid buffer reservoir (inlet port 102) in step (c).
However, Jovanovich does not teach that the first fluid buffer (sample) moved to the buffer reservoir (inlet port 102) in step (c) ranges from about 30% to 70% of the volume of fluid buffer moved in step (b).
Van Atta teaches an analytical system for PCR reactions with primers that have 50-60 percent G and C composition (paragraph 47). It would be advantageous to use a 50-60% mixture to gain the additional function of carrying out a PCR reaction.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method, as taught by Jovanovich, with the 50-60 percent mixture, taught by Van Atta, to gain the above advantage. One of ordinary skill would have expected that this modification could have been performed with a reasonable expectation of success because both Jovanovich and Van Atta teach reactions in microfluidic devices. 
Regarding claim 8, Jovanovich teaches the method of claim 2, wherein in step (h), a portion of fluid buffer (sample) is moved from the first fluid buffer reservoir (inlet port 102). 
However, Jovanovich does not teach the portion of fluid buffer (sample) is moved from the first fluid buffer reservoir (inlet port 102) ranges from about 30% to 70% of the volume of fluid buffer moved into the fluidic device.
Van Atta teaches an analytical system for PCR reactions with primers that have 50-60 percent G and C composition (paragraph 47). It would be advantageous to use a 50-60% mixture to gain the additional function of carrying out a PCR reaction.
. 
Response to Arguments
Applicant's arguments filed 10/20/2021 have been fully considered but they are not persuasive. 
Point 1: Applicant argues that “steps (a) and (b) recite that both a first reagent fluid and a fluid buffer are moved into the same fluidic device” while “Jovanovich discloses that the matrix and the sample and reactants (not buffer) are moved into different fluidic devices. Thus, the disclosure of Jovanovich cited by the Examiner does not correspond to the actual language of steps (a) and (b)”.
	The examiner finds the argument unpersuasive because Jovanovich discloses a three-chip system (interpreted as “a fluidic device”) comprising a first chip, a second chip, and a third chip containing “a first reagent fluid (matrix) and a fluid buffer (sample)”. Therefore Jovanovich teach that a first reagent fluid and a fluid buffer are moved into the same fluidic device. 
Furthermore, the applicant argues that “the matrix and the sample and reactants (not buffer)”; however, claim 1 does no claim a “buffer” but rather claims “a fluid buffer” and reads upon the liquid sample taught by Jovanovich.
Point 2: Applicant argues that “It is not clear how this disclosure, which, with respect to step (b), purportedly corresponds to moving a volume of fluid buffer into the fluidic device, also corresponds to step (c) … The disclosure of Jovanovich relied cited by the Examiner does not correspond to the actual language of step (c).” 
The examiner finds the argument unpersuasive because Jovanovich teaches “sample and reactants are added to the sample inlet port 102 of first chip 100 thereby filling reaction chamber 132 of 
Point 3: Applicant argues that step (d) is not obvious in view of Jovanovich because “moving "first sample, then reactants" into the reaction chamber 132 of the second chip does not correspond to moving a second reagent into the fluidic device.”
The examiner finds the argument unpersuasive because Jovanovich teaches first moving a sample (volume of fluid buffer) to the system and then adding reactants (second reagent fluid) in different steps (Fig. 1 and column 6 lines 52-54). It would be obvious to one of ordinary skill that the Reaction step of Fig. 1 “Add liquids to C, W, S, & A” corresponds to adding the reactants to the system. Therefore, it would be obvious that Jovanovich teaches moving a second reagent into the fluidic device.
Point 4: Applicant argues that “Jovanovich does not teach or suggest step (f). The claim recites, in step (c), that a portion of the buffer moved in step (b) is moved into a first buffer reservoir, and, in step (f), that a portion of the buffer moved in step (e) is moved to a second buffer reservoir. The Examiner has not identified these steps in Jovanovich.”
The examiner finds the argument unpersuasive because Jovanovich teaches 
(e) moving a volume of fluid buffer into the fluidic device (reactants are added to the sample inlet port 102 of first chip 100 thereby filling reaction chamber 132 of second chip 130  – Fig. 1 and column 6 lines 52-54) (see the Reaction and Analysis steps in Fig. 1 in which the sample and reactants are moved to S); and 
(f) moving at least a portion of the volume of fluid buffer moved in step (e) into a second fluid buffer reservoir (reaction products can be moved into the third chip 160/chip C for injection and separation - column 6 lines 58-61) (see Analysis steps in Fig. 1 wherein sample and reactants are moved to the separation portion of the system) 
(“a second fluid buffer reservoir” is interpreted as a channel of chip C) 
.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

/T.C.S./Examiner, Art Unit 1796                                                                                                                                                                                                        

/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797